Citation Nr: 0013310	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-00 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep walking and 
general sleep disorder.  

2.  Eligibility for nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 28, 1971 to 
July 13, 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The July 1997 
and January 1999 determinations denied the claim for 
nonservice-connected pension.  The January 1999 rating 
decision denied service connection for sleep walking and a 
general sleep disorder as not well grounded.  


FINDINGS OF FACT

1.  The medical evidence includes a current diagnosis of 
sleep apnea.  

2.  The medical evidence does not include a diagnosis or 
treatment of a general sleep disorder in active service.  

3.  The medical evidence does not include medical evidence of 
a nexus between the current diagnosis of sleep apnea to 
service.  

4.  The veteran had certified active military service from 
May 28, 1971 to July 13, 1971.  

5.  The medical evidence shows that sleep walking preexisted 
active service.  

6.  The medical evidence does not show an increase in 
severity of sleep walking during active service.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
general sleep disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Sleep walking was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. 
§ 3.303, 3.306 (1999).  

3.  The veteran's active service of less than 90 days bars 
entitlement to nonservice-connected pension.  38 U.S.C.A. §§ 
1502, 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The December 1969 examination report stated that the veteran 
was qualified for enlistment in the reserves, no sleep 
defects or diagnoses were noted, and the veteran denied a 
history of sleep walking.  In the April 1971 report of 
medical history, the veteran admitted a history of sleep 
walking.  

Form DD 214 showed that the veteran served on active duty 
from May 28, 1971 to July 13, 1971 and that he had entered 
active duty by orders rather than by enlistment or 
reenlistment.  Although Form DD 214 showed "other service" 
of 1 year, 3 months, and 16 days, total active service was 1 
month and 16 days.  

The June 1971 statement from another resident in the 
veteran's dormitory stated that he witnessed the veteran 
sleep walking.  When he woke the veteran up, the veteran 
admitted that it had happened before.  Statements from the 
veteran's sister and mother stated that the veteran had been 
sleep walking since childhood.  The June 1971 examination 
report stated that the veteran was not qualified for active 
duty, and sleep walking was listed in the summary of defects 
and diagnoses.  In view of the danger of similar episodes 
occurring while he was in a position where more harm could be 
done, such as aboard a ship, the examiner recommended that 
the veteran be administratively separated from service.  The 
veteran received an honorable discharge from active service 
in July 1971.  

The veteran's May 1997 application stated that he had 
received all treatment at the VA Medical Center.  The 
veteran's January 1998 statement alleged that he was 
discharged from service after only 1-1/2 months of active 
duty because he had been sleep walking many times.  

The veteran's January 1998 appeal and the representative's 
May 1999 statement alleged that the veteran had two periods 
of active service, including a possible active duty for 
training period in Florida when the veteran was a reservist.  

The RO obtained the veteran's medical records from the VA 
Medical Center.  The March 1998 Axis III diagnoses included 
sleep apnea, and the medical records were otherwise silent 
about any sleep disorder or sleep walking.  

The August 1999 appeal stated that the veteran had no 
additional evidence to furnish.  The veteran, assisted by his 
representative, provided sworn testimony at a hearing in 
April 2000.  The veteran testified that he had incidents of 
sleep walking as a young child.  Transcript (April 2000), 
page 4.  He testified that he was discharged from the 
military for sleep walking and that he still walked in his 
sleep.  Transcript (April 2000), page 6.  The veteran 
testified that, besides sleep walking, that he had no other 
sleep problems in service.  Transcript (April 2000), page 9.  


Criteria

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The law authorizes the payment of VA nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  Improved 
pension benefits under Public Law 95-588 are payable to 
veterans of a period of war, including the Vietnam War, 
because of nonservice-connected disability or age.  Basic 
entitlement exists if a veteran served in the active 
military, naval or air service for 90 days or more during a 
period of war; is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct; meets the net worth requirements under 38 
C.F.R. § 3.274 (1999); and does not have an annual income in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23 (1999).  38 C.F.R. § 3.3 
(1999).


Analysis

The claim of entitlement to service connection for a general 
sleep disorder

The claim of entitlement to service connection for a general 
sleep disorder is not well grounded.  The medical evidence 
included a diagnosis of a current sleep disorder because the 
March 1998 Axis III diagnoses included sleep apnea.  

The claim for service connection for a general sleep disorder 
is not well grounded because the medical evidence did not 
show an in-service diagnosis or treatment for a general sleep 
disorder.  Other than sleep walking, service medical records 
were silent about any sleep problems, and the veteran 
testified that he had no sleep problems in service except for 
nightmares about his sergeant kicking him back into the 
swimming pool.  The claim is also not well grounded because 
the medical evidence did not include a nexus opinion relating 
the current diagnosis of sleep apnea to an in-service event.  
Accordingly, the claim of entitlement to service connection 
for a general sleep disorder is not well grounded.  


The claim of entitlement to service connection for sleep 
walking

The claim of entitlement to service connection for sleep 
walking is well grounded.  
Although the evidence did not include a current diagnosis of 
sleep walking, the veteran's mother and sister stated that 
the veteran had been sleep-walking daily since childhood.  
The veteran recently testified that his girlfriend witnessed 
him sleep walking because she saw him walk out onto the porch 
or into the kitchen while he was asleep.  Transcript (April 
2000), page 6.  

The medical evidence included an in-service diagnosis of 
sleep walking because the June 1971 examination report 
explained that the veteran was discharged from service for 
sleep walking.  The evidence also included lay testimony 
showing continuity of symptomatology since service because 
the veteran, his sister, and his mother stated that he had 
been sleep walking since childhood.  These lay statements are 
probative because, although the veteran and his family are 
lay persons not competent to render medical opinions or 
medical diagnoses regarding the etiology of disorders, they 
are competent to provide evidence of observable symptoms, 
such as the locations and actions of the veteran when he is 
awakened.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the claim of entitlement to service 
connection for sleep walking is well grounded.  

Although the claim is well grounded, a preponderance of the 
evidence is against service connection.  Sleep walking was 
not incurred in active service because the veteran admitted a 
history of sleep walking in April 1971, the month before he 
entered active duty from the reserves.  Sleep walking was not 
aggravated in active service because the evidence did not 
demonstrate an increase in severity of sleep walking during 
service.  The veteran's mother stated that the veteran had 
been sleep walking daily since childhood.  Post-service 
medical records did not show examination or treatment for 
problems related to sleep walking.  Accordingly, sleep 
walking was not incurred in or aggravated by active service.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which found the claim for 
service connection for sleep walking not well grounded, the 
veteran has not been prejudiced by the decision.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


Eligibility for nonservice-connected pension.

Pension benefits are payable to veteran's who served in the 
active military service for 90 days or more during a period 
of war.  "Active military, naval, and air service" is 
defined in 38 C.F.R. § 3.6 as active duty or any period of 
active duty for training or inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred in or aggravated in the line of duty.    
Certified service department records show that the veteran 
had active military service from May 28, 1971 to July 13, 
1971, and he received an honorable discharge. 

The veteran contends that he is entitled to VA nonservice-
connected disability pension benefits based upon his 
certified service.  Although he alleged that he served on 2 
periods of active duty and/or active duty for training 
totaling more than 90 days, Form DD 214 showed that the first 
period of service of 1 year, 3 months, and 16 days 
represented duty in the reserves.  Total active service was 
only 1 month and 16 days.  

Consequently, there is no legal basis on which the 
appellant's claim can be granted because the veteran did not 
service in the active military for 90 or more days during a 
period of war, and he was not discharged because of a 
service-connected disability.  As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

The claim of entitlement to service connection for sleep 
walking and general sleep disorder is denied.  

The claim for nonservice-connected disability pension 
benefits is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

